DETAILED ACTION

This action is in response to the application filed on 9/24/2021. 
      Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 12/10/2021, 5/26/2022, 8/22/2022 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by BOYCE et al. "Supplemental Enhancement Information Messages for Coded Video Bitstreams (Draft1),” "Joint Video Experts Team (JVET) of ITU-TSG 16 WP3 an dISO/IEC JTC1/SC29 AWG11 15th Meeting Gothenburg, SE,3-12 uly 2019, document JVET-O2007,2019 (hereinafter Boyce).
1. A method of processing visual media data, comprising:
performing a conversion between visual media data and a bitstream of the visual media data including multiple layers according to a format rule;
“Abstract…The SEI messages defined in this draft standard may be conveyed within
coded video bitstreams in a manner specified in a video coding specification or may be conveyed by other means as determined by the specifications for systems that make use of such coded video bitstreams. This draft standard is particularly intended for use with coded video bitstreams as specified by Rec. ITU-T H.VC I ISO/IEC 23090-3, although it is drafted in a manner intended to be sufficiently generic that it may also be used with other types of coded video bitstreams.”

“3.48 temporal sublayer identifier: A number greater than or equal to O such that pictures of all temporal sublayers have a specified temporal output order relative to each other and pictures with a lower temporal identifier can be decoded without reference to pictures with a higher temporal identifier.”

wherein the format rule specifies that a supplemental enhancement information (SEI) message is included in the bitstream to indicate that it is allowed for a decoder to decode 1) a dependent random access point (DRAP) picture in a layer associated with the SEI message and/or 2) pictures included in the layer and following the DRAP picture in a decoding order and an output order, without having to decode other pictures in the layer except for an intra random access point (IRAP) picture associated with the DRAP picture.
“7.3.3 Dependent random access point indication SEI message semantics
(26) The picture associated with a dependent random access point (DRAP) indication SEI message is referred to as a DRAP picture. The presence of the DRAP indication SEI message indicates that the constraints on picture order and picture referencing
specified in this subclause apply. These constraints can enable a decoder to properly decode the DRAP picture and the pictures that follow it in both decoding order and output order without needing to decode any other pictures except the associated IRAP picture.

The constraints indicated by the presence of the DRAP indication SEI message are as follows:
The DRAP picture shall be a trailing picture.
The DRAP picture shall have a temporal sublayer identifier equal to 0.
The DRAP picture shall not include any pictures in the active entries of its reference picture lists except the preceding IRAP picture in decoding order.
Any picture that follows the DRAP picture in both decoding order and output order shall not include, in the active entries of its reference picture lists, any picture that precedes the DRAP picture in decoding order or output order,
     with the exception of the preceding IRAP picture in decoding order.”


2. The method of claim 1, wherein the DRAP picture excludes a picture in the layer from active entries of a reference picture list of the DRAP picture with an exception of the IRAP picture.
“7.3.3…The constraints indicated by the presence of the DRAP indication SEI message are as follows:
-	The DRAP picture shall be a trailing picture.
-	The DRAP picture shall have a temporal sublayer identifier equal to 0.
-	The DRAP picture shall not include any pictures in the active entries of its reference picture lists except the preceding IRAP picture in decoding order.
-	Any picture that follows the DRAP picture in both decoding order and output order shall not include, in the active entries of its reference picture lists, any picture that precedes the DRAP picture in decoding order or output order,
with the exception of the preceding IRAP picture in decoding order.”

3. The method of claim 1, wherein a first picture included in the layer and following the DRAP picture in the decoding order and the output order excludes, from active entries of a reference picture list of the first picture, a second picture included in the layer and preceding the DRAP picture in the decoding order and the output order with an exception of the IRAP picture.
“7.3.3…The constraints indicated by the presence of the DRAP indication SEI message are as follows:
-	The DRAP picture shall be a trailing picture.
-	The DRAP picture shall have a temporal sublayer identifier equal to 0.
-	The DRAP picture shall not include any pictures in the active entries of its reference picture lists except the preceding IRAP picture in decoding order.
-	Any picture that follows the DRAP picture in both decoding order and output order shall not include, in the active entries of its reference picture lists, any picture that precedes the DRAP picture in decoding order or output order,
with the exception of the preceding IRAP picture in decoding order.”



8. The method of claim 6, wherein the presence flag with a value equal to a second value indicates that the identifier of the RAP picture is omitted from the SEI message.
“7.3.3…The constraints indicated by the presence of the DRAP indication SEI message are as follows:
-	The DRAP picture shall be a trailing picture.
-	The DRAP picture shall have a temporal sublayer identifier equal to 0.
-	The DRAP picture shall not include any pictures in the active entries of its reference picture lists except the preceding IRAP picture in decoding order.
-	Any picture that follows the DRAP picture in both decoding order and output order shall not include, in the active entries of its reference picture lists, any picture that precedes the DRAP picture in decoding order or output order,
with the exception of the preceding IRAP picture in decoding order.”

9. The method of claim 1, wherein the DRAP picture is allowed to refer to the IRAP picture or a previous picture in a decoding order that is a gradual decoding refresh (GDR) picture with a recovery point of its decoded picture in an output order equal to 0.
“7.3.3 Dependent random access point indication SEI message semantics
(26) The picture associated with a dependent random access point (DRAP) indication SEI message is referred to as a DRAP picture. The presence of the DRAP indication SEI message indicates that the constraints on picture order and picture referencing
specified in this subclause apply. These constraints can enable a decoder to properly decode the DRAP picture and the pictures that follow it in both decoding order and output order without needing to decode any other pictures except the associated IRAP picture.

The constraints indicated by the presence of the DRAP indication SEI message are as follows:
The DRAP picture shall be a trailing picture.
The DRAP picture shall have a temporal sublayer identifier equal to 0.
The DRAP picture shall not include any pictures in the active entries of its reference picture lists except the preceding IRAP picture in decoding order.
Any picture that follows the DRAP picture in both decoding order and output order shall not include, in the active entries of its reference picture lists, any picture that precedes the DRAP picture in decoding order or output order,
     with the exception of the preceding IRAP picture in decoding order.”


10. The method of claim 1, wherein the bitstream is a versatile video coding bitstream.
“Abstract…The SEI messages defined in this draft standard may be conveyed within
coded video bitstreams in a manner specified in a video coding specification or may be conveyed by other means as determined by the specifications for systems that make use of such coded video bitstreams. This draft standard is particularly intended for use with coded video bitstreams as specified by Rec. ITU-T H.VC I ISO/IEC 23090-3, although it is drafted in a manner intended to be sufficiently generic that it may also be used with other types of coded video bitstreams.”

“Bibliography
LIJ Recommendation ITU-T H.YVC (in force), Versatile video coding.
ISO/IEC 23090-3 (in force), Information technology - Coded representation of immersive media - Part 3: Versatile video coding.”

11. The method of claim 1, wherein the performing of the conversion includes generating the bitstream from the visual media data.
“Abstract…The SEI messages defined in this draft standard may be conveyed within
coded video bitstreams in a manner specified in a video coding specification or may be conveyed by other means as determined by the specifications for systems that make use of such coded video bitstreams. This draft standard is particularly intended for use with coded video bitstreams as specified by Rec. ITU-T H.VC I ISO/IEC 23090-3, although it is drafted in a manner intended to be sufficiently generic that it may also be used with other types of coded video bitstreams.”

12. The method of claim 1, wherein the performing of the conversion includes reconstructing the visual media data from the bitstream.
“Abstract…The SEI messages defined in this draft standard may be conveyed within
coded video bitstreams in a manner specified in a video coding specification or may be conveyed by other means as determined by the specifications for systems that make use of such coded video bitstreams. This draft standard is particularly intended for use with coded video bitstreams as specified by Rec. ITU-T H.VC I ISO/IEC 23090-3, although it is drafted in a manner intended to be sufficiently generic that it may also be used with other types of coded video bitstreams.”


Regarding the claims 13-20, they recite elements that are at least included in the claims 1-3 and 10 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and computer-readable storage medium in the claims, it is understood that the disclosed method of processing digital video in the reference would be implemented in a form of a processor, memory and instruction stored in a memory and/or a computer storage medium for processing the video.


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al.  in view of Pettersson et al. (US 2021/0112271 A1; hereinafter Pettersson).


Regarding the claim 4, Boyce discloses the invention substantially as claimed as mentioned above for the claim 1.    

Boyce does not disclose,
4. The method of claim 1, wherein the format rule further specifies that the SEI message includes an identifier of a random access point (RAP) picture.

Pettersson discloses,
4. The method of claim 1, wherein the format rule further specifies that the SEI message includes an identifier of a random access point (RAP) picture.
“[0222] FIG. 20 is a flow chart illustrating additional, optional steps of the method in FIG. 7. The method continues from step S50 in FIG. 7. A next step S90 comprises
retrieving a reference picture delta identifier from the SEI message.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Pettersson and apply them on the teachings of Boyce to incorporate the identification scheme of the RAP pictures in the SEI when performing video processing in Boyce.
One would be motivated as implementing such identification would be expected to be carried out to identify and accurately process the video in Boyce.
 
Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.


5. The method of claim 4, wherein the RAP picture is the IRAP picture or the DRAP picture.
Pettersson “[0222] …The method further comprises calculating, in step S92, a picture order count (POC) value of the IRAP picture based on a POC value of the DRAP picture and the reference picture delta identifier if the reference picture delta identifier is greater than zero. The method also comprises identifying, in step S93, the IRAP picture based on the calculated POC
value if the reference picture delta identifier is greater than zero and identifying the IRAP picture as a closest preceding IRAP picture in the video bitstream if the reference picture delta identifier is equal to zero.”

6. The method of claim 4, wherein the format rule further specifies that a presence flag indicating a presence of the identifier of the RAP picture in the SEI message is included in the bitstream.
Pattersson “[0222] FIG. 20 is a flow chart illustrating additional, optional steps of the method in FIG. 7. The method continues from step S50 in FIG. 7. A next step S90 comprises retrieving a reference picture delta identifier from the SEI message. The method further comprises calculating, in step S92, a picture order count (POC) value of the IRAP picture based on a POC value of the DRAP picture and the reference picture delta identifier if the reference picture delta identifier is greater than zero. The method also comprises identifying, in step S93, the IRAP picture based on the calculated POC
value if the reference picture delta identifier is greater than zero and identifying the IRAP picture as a closest preceding IRAP picture in the video bitstream if the reference picture delta identifier is equal to zero. [0223] In a particular embodiment, the method also comprises investigating, in step S91, a value of the reference picture delta identifier. If the value is different from zero the method continues to step S92, where the POC value of the IRAP picture used as reference picture for the DRAP picture
is calculated, preferably equal to POC(IRAP)=POC (DRAP)-(reference_irap_picture_poc_delta_idc_minusl+  ). The method then continues to step S43 where the IRAP picture is identified based on the calculated POC value. 
[0224] However, if the investigation in step S91 concludes that the value of the reference picture delta identifier is equal to zero the method directly continues to step S93, which comprises identifying the IRAP picture as the closest preceding IRAP picture in the video bitstream. Hence, no calculation of POC values is needed in this case. 
[0225] In these examples, the POC value of the IRAP picture would always be lower than the POC value of the DRAP picture since the IRAP precedes the DRAP picture in
decoding and output order. This means that reference picture delta identifier will either be zero or be a positive integer. 
[0226] The SEI message could only include the parameter reference picture delta identifier or reference picture delta identifier together with the broken link flag and/or only skip or intra blocks flag as indicated above.”

7. The method of claim 6, wherein the presence flag with a value equal to a first value indicates that the identifier of the RAP picture is present in the SEI message.
Pattersson “[0222] FIG. 20 is a flow chart illustrating additional, optional steps of the method in FIG. 7. The method continues from step S50 in FIG. 7. A next step S90 comprises retrieving a reference picture delta identifier from the SEI message. The method further comprises calculating, in step S92, a picture order count (POC) value of the IRAP picture based on a POC value of the DRAP picture and the reference picture delta identifier if the reference picture delta identifier is greater than zero. The method also comprises identifying, in step S93, the IRAP picture based on the calculated POC
value if the reference picture delta identifier is greater than zero and identifying the IRAP picture as a closest preceding IRAP picture in the video bitstream if the reference picture delta identifier is equal to zero. [0223] In a particular embodiment, the method also comprises investigating, in step S91, a value of the reference picture delta identifier. If the value is different from zero the method continues to step S92, where the POC value of the IRAP picture used as reference picture for the DRAP picture
is calculated, preferably equal to POC(IRAP)=POC (DRAP)-(reference_irap_picture_poc_delta_idc_minusl+  ). The method then continues to step S43 where the IRAP picture is identified based on the calculated POC value. 
[0224] However, if the investigation in step S91 concludes that the value of the reference picture delta identifier is equal to zero the method directly continues to step S93, which comprises identifying the IRAP picture as the closest preceding IRAP picture in the video bitstream. Hence, no calculation of POC values is needed in this case. 
[0225] In these examples, the POC value of the IRAP picture would always be lower than the POC value of the DRAP picture since the IRAP precedes the DRAP picture in
decoding and output order. This means that reference picture delta identifier will either be zero or be a positive integer. 
[0226] The SEI message could only include the parameter reference picture delta identifier or reference picture delta identifier together with the broken link flag and/or only skip or intra blocks flag as indicated above.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 20200177923 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481